IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2175 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 119 DB 2013
           v.                   :
                                :           Attorney Registration No. 42795
JOHN J. KORESKO, V.,            :
                Respondent      :           (Montgomery County)


                                     ORDER


PER CURIAM:

      AND NOW, this 4th day of September, 2015, no response having been filed to a

Rule to show cause why John J. Koresko, V, should not be disbarred, the Rule is made

absolute. John J. Koresko, V, is disbarred; he shall comply with all the provisions of

Pa.R.D.E. 217; and he shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).